


Exhibit 10.17

 

Tyco International Ltd.
2004 Stock and Incentive Plan (the “Plan”)

 

TERMS AND CONDITIONS

OF

RESTRICTED UNIT AWARD

 

RESTRICTED UNIT AWARD made in Schaffhausen, Switzerland as of [     ] (the
“Grant Date”).

 

1.             Grant of Award.  Tyco International Ltd. (the “Company”) has
granted you Restricted Units, as described in the grant notification letter that
was issued to you (“Grant Letter”), subject to the provisions of these Terms and
Conditions.  The Company will hold the Restricted Units in a bookkeeping account
on your behalf until they become payable or are forfeited or cancelled.

 

2.             Payment Amount.  Each Restricted Unit represents one (1) Share of
Common Stock.

 

3.             Form of Payment.  Vested Restricted Units will be redeemed solely
for Shares, subject to Section 13.

 

4.             Dividends.  Restricted Units are a promise to deliver Common
Stock upon vesting.  For each Restricted Unit that is unvested, you will be
credited with a Dividend Equivalent Unit (DEU) for any cash or stock dividends
distributed by the Company on Company Common Stock.  DEUs will be calculated at
the same dividend rate paid to other holders of Common Stock.  DEUs will vest in
accordance with the vesting schedule applicable to the underlying Units and
shall be payable at the same time that the underlying Units are payable as
provided herein.

 

5.             Vesting.  Your Restricted Units will vest in full on the one
(1) year anniversary of the Grant Date, provided you are a member of the
Company’s Board of Directors on such date.  No credit will be given for periods
following Termination of Directorship, except as specifically provided herein.
Except as otherwise provided in these Terms and Conditions, any payment shall be
made to you as soon as practicable following the vesting date set forth in this
Section 5.

 

6.             Termination of Directorship.  Any Restricted Units that have not
vested as of your Termination of Directorship pursuant to paragraphs 7 and 8
will immediately be forfeited, and your rights with respect to such Restricted
Units will end. Termination of Directorship means the date of termination of
service as a member of the Board of Directors for any reason, with or without
Cause, as determined by the Board.

 

7.             Death or Disability.  If your Termination of Directorship is a
result of your Death or Disability, your Award will become fully vested as of
your Termination of Directorship.  Any payment shall be made to you as soon as
practicable following your Termination of Directorship.  If you are deceased,
the Company will make a payment to your

 

1

--------------------------------------------------------------------------------


 

estate only after the Committee has determined that the payee is the duly
appointed executor or administrator of your estate.

 

8.             Change in Control.  In the event of a Change in Control of Tyco
International Ltd., as defined in the Plan document, and your Termination of
Directorship in connection with a Change in Control, Restricted Units will
immediately become fully vested and payment shall be made as soon as practicable
following such Termination of Directorship.

 

9.             Withholdings; Tax Recovery.  The Company will have the right,
prior to any issuance or delivery of Shares on your Restricted Units, to
withhold or require from you the payment of the amount necessary to satisfy
applicable tax requirements.

 

10.           Transfer of Award.  You may not transfer any interest in
Restricted Units except by will or the laws of descent and distribution.  Any
other attempt to dispose of your interest in Restricted Units will be null and
void.

 

11.           Forfeiture of Award.  If your services as a Director of the
Company have been terminated for Cause, any unvested Restricted Units shall be
immediately rescinded and you will forfeit any rights you have with respect to
such Units.

 

12.           Adjustments.  In the event of any stock split, reverse stock
split, dividend or other distribution (whether in the form of cash, Shares,
other securities or other property), extraordinary cash dividend,
recapitalization, merger, consolidation, split-up, spin-off, reorganization,
combination, repurchase or exchange of Shares or other securities, the issuance
of warrants or other rights to purchase Shares or other securities, or other
similar corporate transaction or event, the Committee shall adjust the number
and kind of Shares covered by the Restricted Units and other relevant provisions
to the extent necessary to prevent dilution or enlargement of the benefits or
potential benefits intended to be provided by the Restricted Units.  Any such
determinations and adjustments made by the Committee will be binding on all
persons.

 

13.           Restrictions on Payment of Shares.  Payment of Shares for your
Restricted Units is subject to the conditions that, to the extent required at
the time of delivery, (a) the Shares underlying the Restricted Units will be
duly listed, upon official notice of redemption, upon the NYSE, and (b) a
Registration Statement under the Securities Act of 1933 with respect to the
Shares will be effective.  The Company will not be required to deliver any
Common Stock until all applicable federal and state laws and regulations have
been complied with and all legal matters in connection with the issuance and
delivery of the Shares have been approved by counsel of the Company.

 

14.           Disposition of Securities.  By accepting the Award, you
acknowledge that you have read and understand the Company’s policy, and are
aware of and understand your obligations under federal securities laws, in
respect of trading in the Company’s securities.  The Company will have the right
to recover, or receive reimbursement for, any compensation or profit realized on
the disposition of Shares received for Restricted Units to the extent that the
Company has a right of recovery or reimbursement under applicable securities
laws.

 

15.           Plan Terms Govern.  The redemption of Restricted Units, the
disposition of any Shares received for Restricted Units, and the treatment of
any gain on the disposition of these

 

2

--------------------------------------------------------------------------------


 

Shares are subject to the terms of the Plan and any rules that the Committee may
prescribe.  The Plan document, as may be amended from time to time, is
incorporated into these Terms and Conditions.  Capitalized terms used in these
Terms and Conditions have the meaning set forth in the Plan, unless otherwise
stated in these Terms and Conditions.  In the event of any conflict between the
terms of the Plan and the terms of these Terms and Conditions, the Plan will
control.  By accepting the Award, you acknowledge receipt of the Plan and the
prospectus, as in effect on the date of these Terms and Conditions.

 

16.           Personal Data.  To comply with applicable law and to administer
the Plan and these Terms and Conditions properly, the Company and its agents may
hold and process your personal data and/or sensitive personal data.  Such data
includes, but is not limited to, the information provided in this grant package
and any changes thereto, other appropriate personal and financial data about
you, and information about your participation in the Plan and Shares obtained
under the Plan from time to time.  By accepting the Award, you hereby give your
explicit consent to the Company’s processing any such personal data and/or
sensitive personal data.  You also hereby give your explicit consent to the
Company’s transfer of any such personal data and/or sensitive personal data
outside the country in which you perform services as a Director or reside and to
the United States.  The legal persons for whom your personal data are intended
include the Company and any of its Subsidiaries (or former Subsidiaries as are
deemed necessary), the outside Plan administrator as selected by the Company
from time to time, and any other person that the Company may find in its
administration of the Plan to be appropriate.  You have the right to review and
correct your personal data by contacting the Office of the Corporate Secretary. 
You understand that the transfer of the information outlined here is important
to the administration of the Plan, and that failure to consent to the
transmission of such information may limit or prohibit your participation in the
Plan.

 

17.           No Contract or Promise of Future Grants.  By accepting the Award,
you agree to be bound by these Terms and Conditions and acknowledge that the
Award is granted at the sole discretion of the Company and is not considered
part of any contract of service as a Board member with the Company or other
compensation.   If your service as a Board member with the Company is terminated
for any reason, whether lawfully or unlawfully, you agree that you will not be
entitled by way of damages for breach of contract, dismissal or compensation for
loss of office or otherwise to any sum, shares or other benefits to compensate
you for the loss or diminution in value of any actual or prospective rights,
benefits or expectation under or in relation to the Plan.

 

18.           Limitations.  Nothing in these Terms and Conditions or the Plan
gives you any right to continue in the service as a Board member with the
Company or any of its Subsidiaries.  Payment of your Restricted Units is not
secured by a trust, insurance contract or other funding medium, and you do not
have any interest in any fund or specific asset of the Company by reason of this
Award or the account established on your behalf.  You have no rights as a
stockholder of the Company pursuant to the Restricted Units until Shares are
actually delivered to you.

 

19.           Incorporation of Other Agreements.  These Terms and Conditions and
the Plan constitute the entire understanding between you and the Company
regarding the Restricted Units. 

 

3

--------------------------------------------------------------------------------


 

These Terms and Conditions supercede any prior agreements, commitments or
negotiations concerning the Restricted Units.

 

20.           Severability.  The invalidity or unenforceability of any provision
of these Terms and Conditions will not affect the validity or enforceability of
the other provisions of the Agreement, which will remain in full force and
effect.  Moreover, if any provision is found to be excessively broad in
duration, scope or covered activity, the provision will be construed so as to be
enforceable to the maximum extent compatible with applicable law.

 

21.           Sections 409A and 457A.  The award is intended to be an exempt
“short-term deferral” under Sections 409A and 457A of the Internal Revenue Code
of the United States. The Committee may make such modifications to these Terms
and Conditions as it deems necessary or appropriate to ensure that the Award is
exempt from Sections 409A and 457A.

 

By accepting this Award, you agree to the following:

 

(i)            you have carefully read, fully understand and agree to all of the
terms and conditions described in these Terms and Conditions and the Plan; and

 

(ii)           you understand and agree that these Terms and Conditions and the
Plan constitute the entire understanding between you and the Company regarding
the Award, and that any prior agreements, commitments or negotiations concerning
the Restricted Units are replaced and superseded.

 

You will be deemed to consent to the application of the terms and conditions set
forth in these Terms and Conditions and the Plan unless you contact Tyco
International Ltd., c/o Tyco International Management Company, Attn: Equity Plan
Administration, 9 Roszel Road, Princeton, NJ 08540 in writing within thirty (30)
days of the date of these Terms and Conditions.  Notification of your
non-consent will nullify this grant unless otherwise agreed to in writing by you
and the Company.

 

 

 

 

 

Edward D. Breen

 

Chairman of the Board

 

and Chief Executive Officer,

 

Tyco International, Ltd.

 

4

--------------------------------------------------------------------------------
